              Case 2:21-cv-00266-APG-NJK Document 3 Filed 03/01/21 Page 1 of 2




 1                                UNITED STATES DISTRICT COURT

 2                                        DISTRICT OF NEVADA

 3 Jerry Holman,                                              Case No.: 2:21-cv-00266-APG-NJK

 4             Petitioner,                                         Order Dismissing Action

 5 v.                                                                     [ECF No. 1]

 6 Calvin Johnson, et al.,

 7             Respondents.

 8            Petitioner, a Nevada prisoner, has submitted a petition for writ of habeas corpus pursuant

 9 to 28 U.S.C. § 2254.1 Petitioner has not filed an application to proceed in forma pauperis or paid

10 the filing fee. Accordingly, this matter has not been properly commenced.2

11            Thus, the present action will be dismissed without prejudice to the filing of a habeas

12 petition pursuant to 28 U.S.C. § 2254 on the form required by this court in a new action with

13 either the $5.00 filing fee or a completed application to proceed in forma pauperis on the proper

14 form with both an inmate account statement for the past six months and a properly executed

15 financial certificate.

16            IT THEREFORE IS ORDERED that this action is DISMISSED without prejudice to the

17 filing of a petition in a new action with either the $5.00 filing fee or a properly completed

18 application form to proceed in forma pauperis.

19            IT FURTHER IS ORDERED that a certificate of appealability is DENIED, as jurists of

20 reason would not find the court's dismissal of this improperly commenced action without

21 prejudice to be debatable or incorrect.

22

23   1
         ECF No. 1.
     2
         28 U.S.C. § 1915(a)(2); Local Rules LSR 1-1, 1-2.
             Case 2:21-cv-00266-APG-NJK Document 3 Filed 03/01/21 Page 2 of 2




 1           IT FURTHER IS ORDERED that the clerk send petitioner two copies each of an

 2 application form to proceed in forma pauperis for incarcerated persons and a noncapital Section

 3 2254 habeas petition form, one copy of the instructions for each form, and a copy of the papers

 4 that he submitted in this action.

 5           IT FURTHER IS ORDERED that the clerk enter judgment accordingly and close this

 6 action.

 7           DATED: March 1, 2021

 8

 9
                                                       ANDREW P. GORDON
                                                       UNITED STATES DISTRICT JUDGE
10

11

12

13

14

15

16

17

18

19

20

21

22

23



                                                   2
